The Attorney        General of Texas
                                                      Cctober 25, 1985
 JIM MAlTOX
 Attorney General


 Supreme Court Building             Honorable Wilhelmina Delco           Opinion No. JM-370
 P. 0. Box 12548                    ahainnan
 Austl”, TX. 78711.2545             Higher Education Cornittee           ue:   Interpretation of "teaching
 5121475-2501                       Texas House of Representatives       assistant" and "research assistant"
 Telex 910/874-1357
 Telecopier   51214750255
                                    P. 0. Box 2910                       in section 54.063 of the Education
                                    Austin, Texas   7876'9               Code

     714 Jackson, Suite 700         Dear Representative :Delco:
     Dallas, TX. 752024508
     21417428944
                                         You requested an interpretation of section 54.063 of the Texas
                                    Education Code as it was renumbered and amended by Eouse Bill No. 1147
     4824 Alberta Ave., Suite 160   of the Sixty-ninth Legislature. Section 54.063 waives the payment of
     El Paso, TX. 79905.2793        nonresident tuition for certain persons who are not residents of
     915/53534u                     Texas.
/-
       ,1 Texas. Suite 700
                                         Prior to the Sixty-ninth Legislature, section 54.051(o) of the
     Houston, TX. 77002-3111        Texas Education Code waived nonresident tuition for a teaching assis-
     713/223-5888                   tant, research assl.stant,or other student employee of an institution
                                    of higher education, along with his spouse and children, if the
                                    student employee w,w employed at least one-half time in a position
     606 Broadway, Suite 312
     Lubbock, TX. 79401.3479
                                    that related to his degree program. House Bill No. 1147 restricted
     SW747-5238                     that waiver to resl?archassistants and teaching assistants, deleting
                                    from the waiver "'other student employees."      Section 54.063 now
                                    provides that:
     4309 N. Tenth, Suite B
     McAllen, TX. 78501-1885
     5121682.4547
                                             A teaching assistant or research assistant of any
                                             institutio:nof higher education and the spouse and
                                             children of such a teaching assistant or research
     200 Main Plaza, Suite 400               assistant are entitled to register in a state
     San Antonio, TX. 782052797
                                             institution of higher education by paying the
     51212254191
                                             tuition fees and other fees or charges required
                                             for Texas residents under Section 54.051 of this
     An Equal OpportunitYI                   code, without regard to the length of time the
     Affirmative Action Employer             assistant has resided in Texas, if the assistant
                                             is employed at least one-half time in a teaching
                                             or researc:h assistant position which relates to
                                             the assil;tant's degree program under rules and
                                             regulations    established   by    the    employer
                                             institution.

                                         The issue befsxce us is the meaning of "teaching assistants or
                                    research assistants" and whether those terms, as used by the
                                    legislature in sect.ion54.063, include only students whose jobs have


                                                                  p. 1696
Eonorable Wilhelmina Delco -'Page 2   (JM-370)




the specific title of "teaching assistant" or "research assistant."
We conclude that those terms are not intended to indicate titles of
positions but are descriptive of the functions of certain university
employees who are entitled 1:othe waiver.

     The dominant considel:ation in construing a statute is the
legislative intent. Where t:he intent is apparent from the words of
the statute, it is not necessary to analyze the extrinsic evidence of
legislative intent. -See --
                          M~.nton v. Frank, 545 S.W.2d 442, 445 (Tex.
1976); Calvert v. British-A$rican Oil Producing Co., 397 S.W.2d 839,
842 (Tex. 1965). Where the language of the statute is ambiguous. the
legislative intent may be cle;certainedby looking beyond the statute.
See Huntsville Independent School District v. McAdams, 221 S.W.2d 546
(Tex. 1949). Statutes shozld be construed in light of the circum-
stances existing at the time of their enactment, the evil sought to be
corrected, and the purpose ::obe accomplished. See Texas k N.O.R. Co.
v. Railroad Comrmission,200 S.W.2d 626, 629 (Tz     1947); Wortham v.
Walker, 128 S.W.2d 1138, ll!iO(Tex. 1939). The Code Construction Act,
V.T.C.S. art. 5429b-2, 93.03, provides that, in construing a statute,
a court may consider, among other matters, the object sought to be
attained, the circumstances under which the statute was enacted, and
legislative history.

     House Bill No. 1147 II; a comprehensive bill relating to tuition
and fees at institutions of higher education. It sets forth the
state's policy on tuition and constitutes the first major revision of
tuition for students in many years. The bill was amended on the house
floor to limit several waivers of nonresident tuition which had been
granted to persons who are ,notresidents of this state. Discussion on
the floor amendment in quest:Lonindicates:

             (1) that the amendment dealt with three areas
          where waivers were being abused, one being that
          the mere fact that a person from out-of-state
          wants to work fo:ca university should not exempt
          the person from nonresident tuition;

             (2) that the amendment to Rouse Bill No. 1147
          eliminated only "other employees," leaving a
          waiver   for    teaching   assistants,    research
          assistants, and their spouses and children; and

             (3) that "by keeping the academics," out-of-
          state residents who bring something of benefit and
          value to our institutions would be protected.

See House Floor Debate, March 19, 1985, Second Reading of Rouse Bill
No. 1147, 69th Legislature.

      The institutions of hL8her education in this state use numerous
 and different names as joI1 titles for the positions held by student


                                p. 1697
Honorable Wilhelmina Delco -'Page 3     (JM-370)




employees. Normally, in d~rterminingthe character or nature of an
entitv.
_-___, 1 -a conrt
            ----- -is guided by substance and not by a name.          See
                    ~nver & 1.1.
Widdleton v. Texas ______- .;    ht, 185 S.W. 556, 562 (Tex. 1916); Liz
v. Emett, 526 S.W.2d 288, :!' !hTex.    Civ. App. - Tyler 1975, no writ)

     We find no indication that the legislature intended the waiver of
nonresident tuition to apply to a student assistant only if the title
of the student's job is "teaching assistant" or "research assistant."
It is our opinion that the legislature used the terms teaching
assistant and research assistant in section 54.063 as descriptive
terms identifying the duties and responsibilities of the student jobs
that entitle out-of-state fitudentsto register at Texas universities
on the payment of resident I:uition.

     It also is our opinion that the legislature's purpose in granting
such tuition incentives to nonresident students is the enhancement of
the quality of the academic assistants who perform important scholarly
roles in the academic progr,ams of institutions of higher education.
We conclude that the waiver of nonresident tuition in section 54.063
is intended to apply to stu(Lentassistants with academic duties in all
academic programs of a unirersity. whether the programs are teaching
or research, if the assistant is employed at least one-half time in a
position that relates to the assistant's degree program under rules
and regulations established,by the employer institution. The waiver
in section 54.063 is not i,ntendedto apply to student employees who
assist in auxiliary enterprLses or are employed in nonacademic activi-
ties at a university.

                              SUMMARP

             The terms "teaching assistant" and "research
          assistant," as used in section 54.063 of the Texas
          Education Code, are not intended as titles of
          positions that determine the entitlement of
          nonresident student employees to a waiver of
          nonresident tuition at institutions of higher
          education but are intended to describe the
          academic positions~ of the student employees who
          are entitled to such a waiver under that section.




                                          JIM     MATTOX
                                          Attorney General of Texas

TOM GREEN
First Assistant Attorney General



                               p. 1698
Honorable Wilhelmina Delco -'Page 4 (JM-370)




DAVID R. RICHARDS
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney General

RICX GILPIN
Chairman, Opinion Committee

Prepared by Nancy Sutton
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Colin Carl
Susan Garrison
JirmMoellinger
Jennifer Riggs
Nancy Sutton
Sarah Woelk
Bruce Youngblood




                              p. 1699